Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00575-CR

                                       Sakhorn KHAMSIRY,
                                             Appellant

                                                 v.
                                                The
                                        The STATE of Texas,
                                              Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. A08-393
                           Honorable N. Keith Williams, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 4, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Sakhorn Khamsiry appeals the judgment convicting him of possession of a controlled

substance and sentencing him to twenty-five years in prison.          Khamsiry’s court-appointed

appellate attorney filed a motion to withdraw and a brief in which he concludes this appeal is

frivolous and without merit.

           The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
                                                                                                         04-13-00575-CR


App. 1969). Appellant was provided a copy of the brief and motion to withdraw and was informed

of his right to review the record and file his own brief. No pro se brief has been filed.

         After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Khamsiry’s counsel and affirm

the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1


                                                             Luz Elena D. Chapa, Justice


Do not publish




1
 No substitute counsel will be appointed. Should Khamsiry wish to seek further review of this case by the Texas
Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days after either this
opinion is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this
court. See Tex. R. App. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of
Criminal Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule
68.4 of the Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                           -2-